DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of the species: Alzheimer’s disease in the reply filed on 07/28/2021 is acknowledged.
Claims 1-13 are being examined on the merits.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The applicant recites the limitation “wherein the weight ratio of goji berry: mulberry: jujube is 1 to 3: 1 to 3: 0.5 to 1.5” in claims 2 and 8, however this is not a properly written ratio 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a product of nature without significantly more. The claims recite extracts of goji berries, mulberries and jujubes.  The first step of the eligibility analysis evaluates whether the claim falls within a statutory category. Since the claim is directed to a composition comprising plant components the claim is a composition of matter. Step 2A prong one of the analysis evaluates whether the claim is a judicial exception. Because the claim states the nature based products extracts of goji berries, mulberries and jujubes the markedly different characteristics is performed by comparing the nature-based product limitation to its natural counterpart.
The claim only recites the naturally occurring components found within plants. Plant extracts are made by partitioning the starting plant material into separate compositions based upon some property such as solubility in a solvent, with the soluble compounds being in one composition and the insoluble being in another composition, which compositions are then generally separated into the solvent extract of that plant versus the insoluble material 
Step 2A prong two evaluates whether the claim as a whole integrates the recited judicial exception into a practical application. This evaluation is performed by (a) identifying whether there are any additional recited elements in the claim beyond the judicial exception and (b) evaluating those additional elements individually and in combination to determine whether the claim as a whole integrates the exception into a practical application. This judicial exception is not integrated into a practical application because the additional limitations that claim the judicial exceptions in specific ratios and concentrations or that they are lyophilized or spray dried do not change the structure of function of the judicial exceptions in any way that would embark any markedly different characteristics to them or the invention as a whole. Also the limitations wherein the combination of extracts increases TNF-alpha expression or the mBDNF 
Since the naturally-occurring components as-claimed are not found together in nature, admixing the ingredients into a single formulation is considered an ‘additional element’ which must be analyzed for eligibility.  Admixing naturally-occurring plant extracts is well-understood, routine practice in the art and has been conducted for centuries.  Admixing plant extracts, mores specifically the ones claimed in this invention, for enhancing immunity is also well-understood, routine, ordinary practice in the field as evidenced by at least the following US patent documents:
Kwon, 12-2017 (US20170361243A1), Bok, 10-2008 (US20080260934A1), Park, 03-2011 (US20110052731A1), Suzuki, 08-2011 (US7989599B2) and Bartos, 07-2016 (US20160213673A1).
Therefore admixing the claimed naturally-occurring ingredients at such a high degree of generality merely involves applying the natural principal and appears to be no more than a drafting effort to claim the judicial exception itself; a mixture of naturally-occurring components that is not markedly different from its’ closest-occurring natural counterpart and which does not offer significantly more than the judicial exception.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4, 6-8, 10, 12 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Caixin (CN106978315).  
Caixin discloses a composition which comprises 35-55 parts matrimony vine (goji), 45-65 parts jujube and 25-45 parts mulberries for strengthening immunity and discloses that the present invention relates to the field of food (see claim 1 and abstract). These components when added within these ratios are within the instantly claimed ratios. The invention relates to wine and pressing the fruits to make wine would ultimately lead to extracts from those fruit with the same beneficial components. The intended results that are recited in claim 4, “increasing macrophage-derived TNF-alpha expression” does not structurally limit the invention in any way and so do not further limit the independent claim. Also each component in the 
The reference does not specifically teach that the composition has the same effects as claimed by applicant.  However, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In this case, the prior art composition is structurally the same as the claimed composition.  Therefore, the prior art composition would be capable of performing the claimed intended use if applicant’s invention functions as claimed.

Claims 1, 4, 6-7, 10, 12 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yangfen (CN107223979A).  
Yangfen discloses a composition made with extracts of raw materials (see preparation method) of 25-35 parts of wolfberry, 8-12 parts of jujube, and 8-12 parts of mulberry for enhancing body immunity (see abstract). The intended results that are recited in claim 4, “increasing macrophage-derived TNF-alpha expression” does not structurally limit the invention in any way and so do not further limit the independent claim. Also each component in the composition are fruits or extracts of fruits which can be consumed as a “health functional food”.
The reference does not specifically teach that the composition has the same effects as claimed by applicant.  However, a recitation of the intended use of the claimed invention must .


Claims 1, 4, 6-7, 10, 12 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yingxiang (CN106074973). 
Yingxiang discloses a composition comprising Fructus jujubae (jujube), Fructus lycii (goji), and Fructus mori (mulberry) for improving immunity (see abstract). The intended results that are recited in claim 4, “increasing macrophage-derived TNF-alpha expression” does not structurally limit the invention in any way and so do not further limit the independent claim. Also each component in the composition are fruits or extracts of fruits which can be consumed as a “health functional food”.
The reference does not specifically teach that the composition has the same effects as claimed by applicant.  However, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In this case, the prior art composition is structurally the same as the claimed composition.  Therefore, the prior art .



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Xie (From IDS~ Recent advances in bioactive polysaccharides form Lycium barbarum L., Zizyphus jujube Mill, Plantago spp., and Morus spp.: Structures and functionalities, Food Hydrocolloids 60 (201) 148-160, 25 March 2016) and in further view of USFDA (https://www.fda.gov/inspections-compliance-enforcement-and-criminal-investigations/inspection-guides/lyophilization-parenteral-793).  
Xie teaches wherein polysaccharides from Lycium barbarum L (goji berries), Zizyphus jujube (jujube) and Morus spp. (mulberry) have immunomodulatory (immune enhacing) functional properties (see abstract, pages 150, 152, 154 and 156) and neuroprotective activity and teaches Lycium barbarum for its role in treating neurodegenerative diseases (see page 151,  2.2.3).

Also as discussed in the MPEP section 2144.05(II)(A), “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. ‘[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’ In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).”  The references teach the use of each of the ingredients in a pharmaceutical composition.  Varying the concentration of ingredients within a pharmaceutical composition is not considered to be inventive unless the concentration is demonstrated as critical.  In this particular case, there is no evidence that the claimed concentration of the ingredients produces an unexpected result.  Thus, absent some demonstration of unexpected results from the claimed parameter, this optimization of ingredient concentration would have been obvious before the effective filing date of applicant’s claimed invention.

Regarding claim 3, the USFDA teaches wherein the advantages of lyophilizing include: ease of processing a liquid, which simplifies aseptic handeling, enahced stability of a dry powder, removal or water without excessive heating of the product, enhanced stability in a dry state, rapid and easy and dissolution of reconstituted product.
Therefore it would have been obvious to a person having ordinary skill in the art at the effective filing date to combine the extracts of goji berry, mulberry, and jujube into a single composition and to optimize each extract at specific working concentrations with the expectation of creating a pharmaceutical or health functional food with immune enhancing properties because Xie teaches that each of these berries contain polyphenols which are known for immunomodulation. A person skilled in the art would easily be able to optimize the ratios in order to increase the efficacy of the composition comprising the individual herbs and without excessive experimentation.
There would have been a reasonable expectation of success in arriving at the instant invention because each component in the instant invention is known in the art and the efficacy of the extracts of these fruits/herbs have been disclosed in a single embodiment. Combining components known to have the same effect into a single composition with an expectation of success is prima facie obvious.
The references do not specifically teach that the composition has the same effects as claimed by applicant.  However, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is .

 
Claims 7 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over (CN104474429).
Patent document (CN104474429) teaches a composition which comprises Ziziphus jujuba (jujube), Lycium chinense (goji), and Morus alba (mulberry) for relieving memory loss used for treating Alzheimer disease (see abstract). Although the composition is not taught as extracts and instead teaches the raw components it would have been obvious at the effective filing date to utilize extracts of the raw components as extracts contain the same active components as what is found in the raw unaltered plant material. Extracting active components form plant material to create compositions is conventional and routine in the art and it would have been prima facie obvious in doing so and with a reasonable expectation of success as the referenced prior art already teaches these components being beneficial in treating Alzhiemer’s disease.

Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






JACOB A BOECKELMANExaminer, Art Unit 1655                 
/SUSAN HOFFMAN/Primary Examiner, Art Unit 1655